Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Sept. 29, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 3-6, and 9-12 are currently pending.
Claim 1 is amended.
	Claim 10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2, 7, and 8 are cancelled. 
	Claims 1, 3-6, 9, 11 and 12 have been considered on the merits.

Claim Rejections - 35 USC § 101
The claim rejections under 35 USC § 101 are withdrawn due to Applicant’s arguments being found to be persuasive, see Remarks pg. 4 last para.

Claim Rejections - 35 USC § 102/103
The previous claim rejections under 35 USC § 102/103 have been withdrawn and new claim rejections under 35 USC § 102/103 have been added due to amendments and reconsideration. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 9, 11 and 12 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McNiece et al. (US 2010/0034793 A1).  
With respect to claim 1, McNiece teaches a composition comprising hematopoietic cells obtained from cord blood which have been co-cultured with adherent stromal cells (abstract) where the hematopoietic cells are hematopoietic stem cells (0010, 0065 and 0169).  With respect to claim 1, McNiece teaches the cells in a composition suitable for infusion or engraftment into a subject (0020 and 0169).  With respect to the limitation of “expanded long term” in claim 1, McNiece teaches the composition where the cells are expanded for two weeks and one month (0016 and 0062).  With respect to the limitation of “pharmaceutically acceptable carrier” in claim 1, McNiece teaches the cells in a composition suitable for infusion or engraftment into a subject (0020 and 0169).  With respect to the limitation of “do not ectopically express a polypeptide” in claim 1, McNiece teaches the composition containing cells that have not claim 3, McNiece teaches the population where the nucleated cells are a purified population of cells (0065)
McNiece does not test the HSCs expansion and engraftment capabilities compared to HSCs expanded with non-polarized macrophages and is silent with respect to whether the cells have improved expansion and engraftment capabilities compared to HSCs expanded with non-polarized macrophages as recited in claim 1.   The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' ex vivo expanded long term hematopoietic stem cells differ, and if so to what extent, from the ex vivo expanded long term hematopoietic stem cells of McNiece.  The cells taught by McNiece are the same or similar because they are being ex vivo cultured in a similar manner as claimed by applicant and have similar characteristics.  Specifically, McNiece teaches ex vivo expansion of hematopoietic stem cells obtained from umbilical cord blood and tissue that contains HSCs by culturing the cells (0010, 0065 and 0169) so that the cells have the capability for expansion (0062) and the cells increased engraftment capabilities (0061).  Additionally, the cells of McNiece are not expanded with non-polarized macrophages.  The cited art taken as a whole demonstrates a reasonable probability that the ex vivo expanded long term hematopoietic stem cells taught by McNiece are either identical or sufficiently similar to the claimed ex vivo expanded long term hematopoietic stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that the ex vivo expanded long term hematopoietic stem cells of the ex vivo expanded long term hematopoietic stem cells (for example, that the cells taught by McNiece do not have improved expansion and engraftment capabilities compared to hematopoietic stem cells expanded with non-polarized macrophages) would advance prosecution.  Furthermore, it is noted that McNiece teaches the adherent stroma cells increase the engraftment of nucleated cells (0061) and support the expansion of nucleated cells (0062),
McNiece does not teach the method by which ex vivo expanded long term hematopoietic stem cells are obtained as in claims 1, 5 and 6, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  Similarly, even though McNiece teaches the composition where the hematopoietic stem cells are obtained cord blood, and tissue that contains HSCs (0010, 0065 and 0169) as recited in claim 4, these limitations are interpreted as product by process type limitations.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this case, McNiece teaches a pharmaceutical composition comprising in vitro expanded hematopoietic stem cells and a pharmaceutical carrier (0010, 0020, 0065 and 0169).  McNiece teaches the composition where the cells are expanded for two weeks and one month (“expanded long term”) (0016 and 0062).  
claim 9, the claimed use of resuspending the cells in pharmaceutically acceptable medium suitable for administration to a recipient subject as recited in claim 11, or the claimed use of incorporating the HSCs into a sterile injectable solution as recited in claim 12, the therapeutic composition of ex vivo expanded long term hematopoietic stem cells of McNiece is the same as that claimed by applicant.  Thus, the intended use of the therapeutic composition is also inherent in the therapeutic composition of the prior art.  Furthermore, it is noted that McNiece teaches the intended use of the composition for injection (0084).  In addition, McNiece teaches that the cells can be stored for future use and teaches the composition where the cells are frozen (0087 and 0153).  McNiece teaches the graft may be a composition that includes a buffer and the cells (this would be understood to be a pharmaceutically acceptable medium suitable for administration to a recipient subject) (0104).  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).  

prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Sept. 29, 2021 have been fully considered but they are not persuasive.
With respect to the arguments under 35 U.S.C. §101, Applicant argues that Figs. 4 and 5 of the specification demonstrate that the HSCs co-cultured with M2 polarized macrophages had improved expansion and engraftment compared to the input HSCS which are freshly isolated cells and are assumed represent naturally occurring HSCs (Remarks pg. 4 last para.).  Applicant’s arguments with respect to the rejections under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. §101 has been withdrawn. Specifically, Fig. 4 of the specification demonstrates increased expansion of the LSK cells co-cultured with M2 polarized macrophages compared to input cells which are freshly isolated (0021-0022).  In addition, Fig. 5 demonstrates improved engraftment ability of LSK cells cultured with M2 polarized macrophages compared to input cells (0022).  

With respect to the arguments under 35 U.S.C. § 102/103, Applicant argues that Nishikawa is directed to genetically modified HSCs which ectopically express a polypeptide having an activity to support proliferation or survival, whereas the presently claimed HSCs exclude those which ectopically express a polypeptide (Remarks pg. 5 last para.).  Applicant argues that there is no motivation in Nishikawa to modify the cells . 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632